The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicants’ after final amendments/remarks received August 12, 2022, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Fernandes on August 31, 2022.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A method for measuring glycated hemoglobin said method comprising bringing one or more surfactants into contact with an amadoriase to provide a measurement solution, applying said measurement solution to a sample, and measuring the amount of glycated hemoglobin in said sample, wherein the amadoriase comprises an amino acid sequence having [[an]] a sequence identity of at least 90% with the amino acid sequence as shown in SEQ ID NO: 1, 3, 37 or 40, and 
[[(i)]] (a) has a residual activity (%) of 15% or higher 5 minutes after an ionic surfactant is added compared with a case where no ionic surfactant is added, and/or
[[(ii)]] (b) exhibits a difference of 0.006 or higher between absorbance at 751 nm after a colorimetric substrate sodium N-(carboxymethylaminocarbonyl)-4,4'-bis(dimethylamino)diphenylamine (DA-64) is added and reacted for 5 minutes, and absorbance at 751 nm 5 minutes after a control solution containing ion-exchanged water in place of a glycated amino acid solution or a glycated peptide solution is added, in the presence of a 0.04% final concentration of surfactant, 
wherein
(i) substitution of the amino acid at the position corresponding to position 257 in SEQ ID NO 1 with cysteine, serine, or threonine;
(ii) substitution of the amino acid at the position corresponding to position 253 in SEQ ID NO 1 with lysine, or arginine;
(iii) substitution of the amino acid at the position corresponding to position 262 in SEQ ID NO 1 with histidine;
(iv) substitution of the amino acid at the position corresponding to position 337 in SEQ ID NO 1 with lysine, or arginine;
(v) substitution of the amino acid at the position corresponding to position 249 in SEQ ID NO 1 with lysine, or arginine;
(vi) substitution of the amino acid at the position corresponding to position 340 in SEQ ID NO 1 with proline;
(vii) substitution of the amino acid at the position corresponding to position 232 in SEQ ID NO 1 with lysine, or arginine;
(viii) substitution of the amino acid at the position corresponding to position 129 in SEQ ID NO 1 with lysine, or arginine;
(ix) substitution of the amino acid at the position corresponding to position 132 in SEQ ID NO 1 with lysine, or arginine;
(x) substitution of the amino acid at the position corresponding to position 133 in SEQ ID NO 1 with alanine, methionine, lysine, or arginine;
(xi) substitution of the amino acid at the position corresponding to position 44 in SEQ ID NO 1 with proline;
(xii) substitution of the amino acid at the position corresponding to position 256 in SEQ ID NO 1 with lysine, or arginine;
(xiii) substitution of the amino acid at the position corresponding to position 231 in SEQ ID NO 1 with lysine, or arginine; and
(xiv) substitution of the amino acid at the position corresponding to position 81 in SEQ ID NO 1 with lysine, or arginine; 
wherein, when the ionic surfactant is a cationic surfactant, the substitution in the amadoriase is:
(i) substitution of the amino acid at the position corresponding to position 257 in SEQ ID NO 1 with cysteine, serine, or threonine;
(ii) substitution of the amino acid at the position corresponding to position 253 in SEQ ID NO 1 with lysine, or arginine;
(iii) substitution of the amino acid at the position corresponding to position 262 in SEQ ID NO 1 with histidine;
(iv) substitution of the amino acid at the position corresponding to position 337 in SEQ ID NO 1 with lysine, or arginine; 
(v) substitution of the amino acid at the position corresponding to position 249 in SEQ ID NO 1 with lysine, or arginine;
(vi) substitution of the amino acid at the position corresponding to position 340 in SEQ ID NO 1 with proline;
(vii) substitution of the amino acid at the position corresponding to position 232 in SEQ ID NO 1 with lysine, or arginine;
(viii) substitution of the amino acid at the position corresponding to position 129 in SEQ ID NO 1 with lysine, or arginine;
(ix) substitution of the amino acid at the position corresponding to position 132 in SEQ ID NO 1 with lysine, or arginine;
(x) substitution of the amino acid at the position corresponding to position 133 in SEQ ID NO 1 with alanine, methionine, lysine, or arginine; 
(xi) substitution of the amino acid at the position corresponding to position 44 in SEQ ID NO 1 with proline;
(xii) substitution of the amino acid at the position corresponding to position 256 in SEQ ID NO 1 with lysine, or arginine;
(xiii) substitution of the amino acid at the position corresponding to position 231 in SEQ ID NO 1 with lysine, or arginine; or
(xiv) substitution of the amino acid at the position corresponding to position 81 in SEQ ID NO 1 with lysine, or arginine;
then said 
wherein, when the ionic surfactant is an anionic surfactant, the substitution in the amadoriase is:
(i) substitution of the amino acid at the position corresponding to position 257 in SEQ ID NO 1 with cysteine, serine, or threonine; or (vi) substitution of the amino acid at the position corresponding to position 340 in SEQ ID NO 1 with proline.

	Claims 1-6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656